
	
		II
		Calendar No. 559
		110th CONGRESS
		2d Session
		S. 862
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Harkin (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			January 22 (legislative day, January 3),
			 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To designate the Federal building located
		  at 210 Walnut Street in Des Moines, Iowa, as the Neal Smith Federal
		  Building.
	
	
		1.DesignationThe Federal building located at 210 Walnut
			 Street in Des Moines, Iowa, shall be known and designated as the Neal
			 Smith Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in section 1 shall be deemed to be a reference to the Neal
			 Smith Federal Building.
		
	
		January 22 (legislative day, January 3), 2008
		Reported without amendment
	
